Court of Appeals
of the State of Georgia

                                                            ATLANTA, September 04, 2019

The Court of Appeals hereby passes the following order

A19A2472. GUS H. SMALL, AS ADMINISTRATIVE TRUSTEE et al. v. JUDITH
    COCHRAN KIGHT, AS GUARDIAN OF BENNETT LEXON KIGHT, WARD et al.


     Upon consideration of the APPELLANT'S motion FOR PERMISSION TO WITHDRAW

THE APPEAL in the above styled case, it is ordered that the motion is hereby GRANTED.




                                    Court of Appeals of the State of Georgia
                                         Clerk's Office, Atlanta, September 04, 2019.

                                         I certify that the above is a true extract from the minutes
                                    of the Court of Appeals of Georgia.

                                         Witness my signature and the seal of said court hereto
                                    affixed the day and year last above written.

                                                                       , Clerk.